9/15/2021   Case 1:21-cv-02437-JMS-DLP Document 1-1  Filed
                                                 Summary              EXHIBIT
                                                             09/15/21 Page
                                                         - MyCase                   1 #: 5
                                                                           1 of 10 PageID
                 This is not the official court record. Official records of court proceedings may only be obtained directly from
                 the court maintaining a particular record.


   Brian Robertson v. Choice Hotels International, Inc., d/b/a Econo Lodge Inn and Suites
    Case Number                                  03D01-2108-CT-004234

    Court                                        Bartholomew Superior Court 1

    Type                                         CT - Civil Tort

    Filed                                        08/11/2021

    Status                                       08/11/2021 , Pending (active)


   Parties to the Case
   Defendant Choice Hotels International, Inc., d/b/a Econo Lodge Inn and Suites
       Address
       c/o United States Corporation Company
       135 North Pennsylvania Street, Suite 1610
       Indianapolis, IN 46204

   Plaintiff      Robertson, Brian
       Attorney
       Ryan Etter
       #2783249, Retained

       KEN NUNN LAW OFFICE
       104 Franklin Road
       Bloomington, IN 47404
       812-332-9451(W)


   Chronological Case Summary
    08/11/2021 Case Opened as a New Filing


    08/11/2021        Complaint/Equivalent Pleading Filed
                  Complaint for Damages

                  Filed By:                       Robertson, Brian
                  File Stamp:                     08/11/2021

    08/11/2021        Appearance Filed
                  Appearance

                  For Party:                      Robertson, Brian
                  File Stamp:                     08/11/2021

    08/11/2021        Subpoena/Summons Issued
                  Summons to Choice Hotels International, Inc.

                  Party:                          Robertson, Brian
                  File Stamp:                     08/11/2021




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IjdPMzkyUTQ2U1lUSFFqNmVTMV9NYVNxMmpkRkFEWlUxUlljWnl… 1/2
9/15/2021   Case 1:21-cv-02437-JMS-DLP Document 1-1  Filed
                                                 Summary     09/15/21 Page 2 of 10 PageID #: 6
                                                         - MyCase

    08/23/2021         Service Returned Served (E-Filing)
                   RETURN OF SERVICE ON CHOICE HOTELS INTERNATIONAL INC

                   Filed By:                       Robertson, Brian
                   File Stamp:                     08/23/2021


   Financial Information
   * Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any
     balance due does not reflect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding
     balances shown, please contact the Clerk’s Office.

   Robertson, Brian
   Plaintiff

   Balance Due (as of 09/15/2021)
   0.00

   Charge Summary
    Description                                                                 Amount              Credit              Payment
    Court Costs and Filing Fees                                                 157.00              0.00                157.00

   Transaction Summary
    Date                  Description                                           Amount
    08/11/2021            Transaction Assessment                                157.00
    08/11/2021            Electronic Payment                                    (157.00)



                  This is not the official court record. Official records of court proceedings may only be obtained directly from
                  the court maintaining a particular record.




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IjdPMzkyUTQ2U1lUSFFqNmVTMV9NYVNxMmpkRkFEWlUxUlljWnl… 2/2
 Case 1:21-cv-02437-JMS-DLP Document 1-1 Filed 09/15/21 Page 3 of 10 PageID
                            03D01-2108-CT-004234                             #:8/11/2021
                                                                         Filed: 7        1:27 PM
                                                                                                            Clerk
                                     Bartholomew Superior Court 1                     Bartholomew County, Indiana




STATE OF INDIANA     )                             IN THE BARTHOLOMEW                   COURT
                     ) SS:
COUNTY OF BARTHOLOMEW)                             CAUSE NO.        03D01-2108-CT-004234

BRIAN ROBERTSON

       VS.

CHOICE HOTELS INTERNATIONAL,
INC., d/b/a Econo Lodge Inn and Suites

                              COMPLAINT FOR DAMAGES

       Comes now the plaintiff, Brian Robertson, by counsel, Ken Nunn Law Office, and for
cause of action against the defendant, Choice Hotels International, Inc., d/b/a Econo Lodge Inn
and Suites, alleges and says:

        1.    That on or about December 24, 2020, the plaintiff, Brian Robertson, was a guest
at the Econo Lodge Inn and Suites located at 161 Carrie Lane in Columbus, Bartholomew
County, Indiana.

       2.      That on or about December 24, 2020, the plaintiff, Brian Robertson, suffered
serious injuries when he was struck by a used, dirty needle left in his room by the prior
occupant.

        3.      That it was the duty of the defendant to use ordinary care and diligence to keep
and maintain the said premises in a condition reasonably safe for its intended uses and free
from all defects and conditions which would render the premises dangerous and unsafe for
plaintiff, or present an unreasonable risk of harm to plaintiff in his lawful use of same.

        4.      That it was the duty of the defendant to exercise reasonable care to protect
plaintiff, by inspection and other affirmative acts, from the danger of reasonably foreseeable
injury occurring from reasonably foreseeable use of said premises.

       5.      That it was the duty of the defendant to have available sufficient personnel and
equipment to properly inspect and maintain the aforesaid premises in a condition reasonably
safe for plaintiff and free from defects and conditions rendering the premises unsafe.

       6.     That it was the duty of the defendant to warn plaintiff of the dangerous and
unsafe condition existing on said premises.
 Case 1:21-cv-02437-JMS-DLP Document 1-1 Filed 09/15/21 Page 4 of 10 PageID #: 8




                                               -2-

      7.      That the defendant knew or should have known of the unreasonable risk of
danger to the plaintiff but failed either to discover it or to correct it after discovery.

       8.     That the fall and resultant permanent injuries of plaintiff were caused by the
negligence of the defendant who failed to utilize reasonable care in the inspection and
maintenance of said premises.

      9.     That the aforesaid acts of negligence on the part of the defendant were the
proximate cause of the injuries sustained by the plaintiff.

        10.   That the plaintiff has incurred medical expenses, lost wages and other special
expenses, and will incur future medical expenses, lost wages and other special expenses, as a
direct and proximate result of defendant's negligence.

       WHEREFORE, the plaintiff demands judgment against the defendant for permanent
injuries in a reasonable amount to be determined at the trial of this cause, for medical expenses,
lost wages and other special expenses, for future medical expenses, lost wages and other
special expenses, court costs, and all other proper relief in the premises.

                                   KEN NUNN LAW OFFICE



                                   BY:    s/ Ryan D. Etter
                                          Ryan D. Etter, #27832-49
                                          KEN NUNN LAW OFFICE
                                          104 South Franklin Road
                                          Bloomington, IN 47404
                                          Phone: (812) 332-9451
                                          Fax: (812) 331-5321
                                          E-mail: ryane@kennunn.com



                               REQUEST FOR TRIAL BY JURY

       Comes now the plaintiff, by counsel, Ken Nunn Law Office, and requests that this

matter be tried by jury pursuant to Trial Rule 38.
 Case 1:21-cv-02437-JMS-DLP Document 1-1 Filed 09/15/21 Page 5 of 10 PageID #: 9




                                       -3-

                             KEN NUNN LAW OFFICE


                             BY:   s/ Ryan D. Etter
                                   Ryan D. Etter, #27832-49
                                   KEN NUNN LAW OFFICE
                                   104 South Franklin Road
                                   Bloomington, IN 47404
                                   Phone: (812) 332-9451
                                   Fax: (812) 331-5321
                                   E-mail: ryane@kennunn.com




Ryan D. Etter, #27832-49
Ken Nunn Law Office
104 South Franklin Road
Bloomington, IN 47404
Telephone: 812-332-9451
Fax Number: 812-331-5321
Attorney for Plaintiff
Case 1:21-cv-02437-JMS-DLP Document 1-1 Filed 09/15/21 Page 6 of 10 PageID
                            03D01-2108-CT-004234                            #: 8/11/2021
                                                                         Filed: 10       1:27 PM
                                                                                                             Clerk
                                      Bartholomew Superior Court 1                    Bartholomew County, Indiana
                                                                       03D01-2108-CT-004234


                                    APPEARANCE FORM (CIVIL)
                                              Initiating Party



          CAUSE NO:


   1.     Name of first initiating party             Brian Robertson
                                                     1441 West 700 South
                                                     Columbus, IN 47201


   2.     Telephone of pro se initiating party       NA


   3.     Attorney information (as applicable        Ryan D. Etter #27832-49
          for service of process)                    Ken Nunn Law Office
                                                     104 South Franklin Road
                                                     Bloomington, IN 47404
                                                     PHONE:         812 332-9451
                                                     FAX:           812 331-5321
                                                     Email: ryane@kennunn.com


   4.     Case type requested                        CT (Civil Tort)


   5.     Will accept FAX service                    YES


   6.     Are there related cases                    NO


   7.     Additional information required by
          State or Local Rules


   Continuation of Item 1 (Names of initiating       NAME:
   parties)                                          NAME:


   Continuation of Item 3 (Attorney information
   as applicable for service of process)

                                                 _s/Ryan D. Etter_____________________________
                                                 Attorney-at-Law
                                                 (Attorney information shown above.)
     Case 1:21-cv-02437-JMS-DLP Document 1-1 Filed 09/15/21 Page 7 of 10 PageID
                                 03D01-2108-CT-004234                            #: 8/11/2021
                                                                              Filed: 11       1:27 PM
                                                                                                                                                         Clerk
                                                              Bartholomew Superior Court 1                                         Bartholomew County, Indiana


                             CIRCUIT/SUPERIOR COURTS FOR THE COUNTY OF BARTHOLOMEW
                                                 STATE OF INDIANA
                                                    P.O. BOX 924
                                                COLUMBUS, IN 47202
                                              TELEPHONE: (812) 379-1600

Brian Robertson
                                            Plaintiff(s)
                                                                                                03D01-2108-CT-004234
                     VS.                                                                  No.
Choice Hotels International, Inc.
                                            Defendant(s)

                                                                        SUMMONS
The State of Indiana to Defendant: Choice Hotels International, Inc., c/o United States Corporation Company, 135 North
Pennsylvania Street, Suite 1610, Indianapolis, IN 46204
          You have been sued by the person(s) named "plaintiff" in the court stated above.
       The nature of the suit against you is stated in the complaint which is attached to this document. It also states the
demand which the plaintiff has made and wants from you.
         You must answer the complaint in writing, by you or your attorney, within Twenty (20) days, commencing the day
after you receive this summons, or judgment will be entered against you for what the plaintiff has demanded. You have twenty-
three (23) days to answer if this summons was received by mail. Such Answer Must Be Made In Court.
         If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must assert it in
your written answer.

     8/11/2021
Date:
                                                                                  CLERK, BARTHOLOMEW CIRCUIT/SUPERIOR COURT
RYAN D. ETTER, #27832-49
ATTORNEY FOR PLAINTIFF
KEN NUNN LAW OFFICE
104 SOUTH FRANKLIN ROAD
BLOOMINGTON, IN 47404
TELEPHONE: (812) 332-9451
                                                 ACKNOWLEDGMENT OF SERVICE OF SUMMONS

          A copy of the above summons and a copy of the complaint attached thereto were received by me at                 t his   day of                 ,
2021.


                                                                                          SIGNATURE OF DEFENDANT
PRAECIPE: I designate the following mode of service to be used by the Clerk.

XX        By certified or registered mail with return receipt to above address.

G         By Sheriff delivering a copy of summons and complaint personally to defendant or by leaving a copy of the summons and complaint at his dwelling
          house or usual place of abode with some person of suitable age and discretion residing therein.

G         By                  d elivering a copy of summons and complaint personally to defendant or by leaving a copy of the summons and complaint at
          his dwelling house or usual place of abode.

G         By serving his agent as provided by rule, statute or valid agreement, to-wit:

                                                                                          KEN NUNN LAW OFFICE


                                                                                          BY:   s/ RYAN D. ETTER
                                                                                          ATTORNEY FOR PLAINTIFF
    Case 1:21-cv-02437-JMS-DLP Document 1-1 Filed 09/15/21 Page 8 of 10 PageID #: 12



CERTIFICATE OF MAILING: I certify that on the day of                         , 2 021, I mailed a copy of this summons and a copy of the complaint to each of the
defendant(s) by (registered or certified mail requesting a return receipt signed by the addressee only, addressed to each of said defendant(s) at the address(es)
furnished by plaintiff.

           Dated this     day of             , 2 021.


                                                                                           CLERK, BARTHOLOMEW CIRCUIT/SUPERIOR COURT

RETURN OF SERVICE OF SUMMONS BY MAIL: I hereby certify that service of summons with return receipt requested was mailed on the                           day of
      , 2 021, and that a copy of the return of receipt was received by me on the day of , 2 021, which copy is attached herewith.


                                                                                           CLERK, BARTHOLOMEW CIRCUIT/SUPERIOR COURT

CERTIFICATE OF CLERK OF SUMMONS NOT ACCEPTED BY MAIL: I hereby certify that on the day of                                          , 2 021, I mailed a copy of
this summons and a copy of the complaint to the defendant(s) by (registered or certified) mail, and the same was returned without acceptance this      day of
         , 2 021, and I did deliver said summons and a copy of the complaint to the Sheriff of BARTHOLOMEW County, Indiana.

           Dated this     day of               , 2 021.


                                                                                           CLERK, BARTHOLOMEW CIRCUIT/SUPERIOR COURT

RETURN OF SUMMONS: This summons came to hand on the day of                    , 2 021, and I served the same on the day of            , 2021.
       1.     By mailing a copy of the summons and complaint personally to                address                                              .
       2.     By delivering a copy of summons and complaint personally to                                          .
       3.     By leaving a copy of the summons and complaint at                                       t he dwelling house or usual place of abode of
              defendant:                                   (Na me of Person) and by mailing by first class mail a copy of the summons on the day
              of              , 2 021 to                          h is last known address.
       4.     By serving his agent as provided by rule, statute or valid agreement to-wit:
                  .
       5.     Defendant cannot be found in my bailwick and summons was not served.

           And I now return this writ this    day of           , 2 021.


                                                                                           SHERIFF or DEPUTY

RETURN ON SERVICE OF SUMMONS: I hereby certify that I have served the within summons:

           1.           By delivery on the day of                    , 2 021 a copy of this summons and a copy of the complaint to each of the within named
                        defendant(s)                                                                   .
           2.           By leaving on the       day of                 , 2 021 for each of the within named defendant(s)
                         , a copy of the summons and a copy of the complaint at the respective dwelling house or usual place of abode with
                               a person of suitable age and discretion residing therein whose usual duties or activities include prompt communication of such
                        information to the person served.
           3.                                                                                            a nd by mailing a copy of the summons without the
                        complaint to
                                                                    at                                         t he last known address of defendant(s).

           All done in BARTHOLOMEW County, Indiana.
Fees: $
                                                                                           SHERIFF or DEPUTY
       Case 1:21-cv-02437-JMS-DLP Document 1-1 Filed 09/15/21 Page 9 of 10 PageID  #: 8/23/2021
                                                                                Filed: 13       8:30 AM
                                                                                               Bartholomew Superior Court 1
                                                                                                Bartholomew County, Indiana




    Mailer: Ken Nunn Law Office

    Date Produced: 08/23/2021

    ConnectSuite Inc.:

    The following is the delivery information for Certified Mail™/RRE item number 9214 8901 9403 8346
    7426 59. Our records indicate that this item was delivered on 08/16/2021 at 09:49 a.m. in
    INDIANAPOLIS, IN 46204. The scanned image of the recipient information is provided below.

    Signature of Recipient :




    Address of Recipient :




    Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
    please contact your local post office or Postal Service representative.

    Sincerely,
    United States Postal Service

    The customer reference number shown below is not validated or endorsed by the United States Postal
    Service. It is solely for customer use.




    This USPS proof of delivery is linked to the customers mail piece information on file
    as shown below:
     CHOICE HOTELS INTERNATIONAL, INC.
     UNITED STATES CORPORATION COMPANY
     135 NORTH PENNSYLVANIA ST.
     STE. 1610
     INDIANAPOLIS, IN 46204




    Customer Reference Number:               C2867963.16482099
    Return Reference Number                  BRIAN ROBERTSON

2
 Case 1:21-cv-02437-JMS-DLP Document 1-1 Filed 09/15/21 Page 10 of 10 PageID #: 14
USPS MAIL PIECE TRACKING NUMBER: 420462049214890194038346742659
MAILING DATE:     08/11/2021
DELIVERED DATE: 08/16/2021
CUSTOM1:


MAIL PIECE DELIVERY INFORMATION:
 CHOICE HOTELS INTERNATIONAL, INC.
 UNITED STATES CORPORATION COMPANY
 135 NORTH PENNSYLVANIA ST.
 STE. 1610
 INDIANAPOLIS, IN 46204



MAIL PIECE TRACKING EVENTS:
 08/11/2021 13:07   PRE-SHIPMENT INFO SENT USPS AWAITS ITEM       BLOOMINGTON,IN 47404
 08/11/2021 15:40   PICKED UP                                     BLOOMINGTON,IN 47403
 08/11/2021 17:11   DEPART POST OFFICE                            BLOOMINGTON,IN 47403
 08/11/2021 22:08   PROCESSED THROUGH USPS FACILITY               INDIANAPOLIS IN DISTRIBUTION CE 46206
 08/12/2021 15:34   PROCESSED THROUGH USPS FACILITY               INDIANAPOLIS IN DISTRIBUTION CE 46206
 08/13/2021 02:53   PROCESSED THROUGH USPS FACILITY               INDIANAPOLIS IN DISTRIBUTION CE 46206
 08/14/2021 09:23   ARRIVAL AT UNIT                               INDIANAPOLIS,IN 46204
 08/14/2021 09:34   OUT FOR DELIVERY                              INDIANAPOLIS,IN 46204
 08/14/2021 09:38   ATTEMPTED NO ACCESS TO DLVRY LOCATION         INDIANAPOLIS,IN 46204
 08/16/2021 09:49   DELIVERED                                     INDIANAPOLIS,IN 46204
